Citation Nr: 0802325	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-03 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently rated at 70 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for PTSD and 
assigned a 10 percent rating from September 2004.  During the 
course of the appeal, the evaluation was increased to 30 
percent from September 2004 and from 70 percent from January 
2007.  The veteran testified before the undersigned at a 
videoconference hearing at the RO in October 2007.  The 
transcript is included in the record. 


FINDING OF FACT

Resolving all doubt in the veteran's favor, PTSD is 
manifested by symptomatology that nearly approximates total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, the veteran's DD 214 noted that the 
veteran served in Vietnam as a light weapons infantryman and 
received the Combat Infantry Badge and a Purple Heart Medal.  
Service connection for PTSD was granted in an April 2005 
rating decision and a 10 percent rating was assigned.  The 
veteran appealed the August 2003 rating decision, asserting 
that a higher initial disability rating for service-connected 
PTSD was warranted.  In a December 2005 rating decision, the 
RO increased the initial disability rating to 30 percent.  In 
a July 2007 rating decision, the RO increased the initial 
disability rating to 70 percent, with an effective date of 
January 26, 2007.  Because the veteran was not awarded a 
complete grant of the benefit sought with respect to that 
matter, the issue remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In cases, such as here, where the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
evaluation under Diagnostic Code 9411 is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A physician's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 
41-50 denote serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.

The veteran testified in October 2007 that his PTSD symptoms 
include nightmares of combat in Vietnam, low energy, lack of 
motivation, hallucinations, and startle response.  (T. 3).  
He has not worked since 1995.  (T. 4).  He takes medication 
and receives therapy for PTSD.  (T. 6).  The veteran's wife 
testified that the veteran has very poor memory.  (T. 5).  

VA clinical records during the claims period revealed that 
the veteran received regular treatment for PTSD.  GAF scores 
ranging from 40 to 50 were noted during this period.

VA examination report dated March 2005 noted that the veteran 
complained about depression, tension, anger and intrusive 
memories.  Examination revealed that the  veteran looked 
depressed and was tearful several times during the interview.  
His speech was normally articulated, but in a low voice, 
trailing off sometimes into inaudible segments.  His affect 
was mostly depressed.  His mood was tense, angry and 
depressed.  There were suicidal ideations, but no current 
suicidal or homicidal ideations, intentions, or plans.  

The examiner assessed that the veteran continued to have 
intrusive thoughts and nightmares about combat.  He needed to 
avoid human contact, spending most of his time by himself or 
with his wife.  The veteran stated that he has one or two 
friends, but apart from them and his wife, there was really 
nobody in his life.  The veteran's description of himself 
gave a deep sense that he had very reduced set of 
expectations for himself, even though he denied this.  He 
described ongoing startle response, depression, and sleep 
disturbance.  The veteran was diagnosed with PTSD, chronic 
and medium.  A GAF score of 50 was assigned.  

VA examination report dated January 2007 indicated that it 
was clear that the veteran suffered from chronic and severe 
PTSD.  He avoided social interactions.  His interest and 
hobbies were of a solitary nature and mostly outdoors.  The 
veteran used alcohol to self-medicate his PTSD and 
depression.  Since being forced to retire most of the 
veteran's coping mechanisms have been taken away and he has 
significantly deteriorated across all areas of functioning.  
Examination showed that the veteran looked and sounded very 
depressed.  His affect was constricted in the depressed 
range.  The veteran complained of significant memory 
problems.  Suicidal ideations were noted.  As for social and 
recreational activities, the veteran complained that he no 
longer had any interest in "doing anything."  He stated 
that all of his interests and hobbies had no appeal anymore.  
According to the examiner, the veteran was considered to be 
unemployable at the present time, and probably would qualify 
as being permanent and totally disabled.  A GAF score of 40 
was assigned. 

Based on the evidence in the record, specifically the 
findings from the two VA examination reports, the Board finds 
that the veteran's symptoms more nearly approximate a 100 
percent schedular rating.  Specifically, the January 2007 VA 
examiner found that the veteran is unemployable, and totally 
and completely disabled due to his PTSD.  The March 2005 VA 
examiner did not address the veteran's employability; 
however, both the March 2005 and January 2007 examiners made 
similar clinical findings and note the same subjective 
complaints from the veteran regarding his PTSD.  The veteran 
has lost interest in his activities and no longer works.  The 
GAF scores throughout the claims period signify his inability 
to keep a job.  Resolving all doubt in the veteran's favor, 
the criteria for a 100 percent rating are met throughout the 
claims period.

In view of the favorable decision, the Board notes that any 
Veterans Claims Assistance Act notification deficiency and 
outstanding development not already conducted by VA 
represents nothing more than harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A rating of 100 percent for PTSD is allowed, subject to the 
regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


